     Case 1:20-ap-01069-GM        Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14                 Desc
                                   Main Document Page 1 of 14



1
2
                                                                       FILED & ENTERED
3
4                                                                             FEB 23 2021
5
                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                         Central District of California
6                                                                        BY gasparia DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12   In re:                                            CHAPTER 7

13   Mahboob Talukder                                  Case No.: 1:08-bk-11669-GM
     Robert Smith                                      Adv No: 1:20-ap-01069-GM
14
                                                 TENTATIVE RULING AND MEMORANDUM
15                                               OF FINDINGS GRANTING PARTIAL
                                      Debtor(s).
16                                               ADJUDICATION OF FACTS AND ISSUES

17                                                     Date:      February 23, 2021
      Chicago Title Insurance Company                  Time:      10:00 AM
18                                                     Courtroom: 303
19                                    Plaintiff(s),
          v.
20
21   Mahboob Talukder
22
23                                 Defendant(s).

24
25            Plaintiff Chicago Title Insurance Company filed a motion for summary judgment
26   or alternatively for summary adjudication of issues. Because of the delay in the filing of

27   the opposition, the parties agreed to postpone the hearing on the motion. The Court

28   took the opportunity to order that the parties provide law and facts concerning the timing




                                                      -1-
     Case 1:20-ap-01069-GM         Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14           Desc
                                    Main Document Page 2 of 14



1    of notice to the plaintiff:
2           BECAUSE THE MOTION FOR SUMMARY JUDGMENT CANNOT
3           BE RESOLVED IN FULL WITHOUT DEALING WITH THE STATUTE
4           OF LIMITATIONS DEFENSE, IN ORDER TO ALLOW THE COURT TO
5           MAKE A FULL DETERMINATION OF THIS MOTION AND DUE TO
6           THE ADDITIONAL THREE WEEKS BEFORE THE HEARING, IT IS

7           ORDERED AS FOLLOWS:

8           (3) By February 5, 2021, Plaintiff is to provide the appropriate

9           evidence and law as to the issue of the statute of limitations which has been

10          raised as a defense. Specifically, Plaintiff is to file copies of the various

11          recorded documents between the Deed of Trust from Echeverria to Resmae

12          (Ex. 11 on the Gittelman declaration) and the Assignment of Deed of Trust

13          from MERS as nominee for Resmae to US Bank (Ex. 19 to the Gittelman

14          declaration) so as to demonstrate the chain of title from Resmae to MERS as

15          nominee. Plaintiff is also file a copy of the claim by Resmae on the Plaintiff

16          which is referred to in paragraph 17 of the Gittelman declaration.

17          (4) If Plaintiff files the additional documents and legal arguments as

18          ordered, by February 12, 2021 the Defendant is to file additional evidence (if any)

19          and law as to the issue of the statute of limitations on this adversary

20          proceeding. (dkt. 16)

21
22          The issues and evidence raised in the supplemental papers are discussed in the

23   tentative ruling which was provided by the Court before the hearing. At the hearing, the

24   parties agreed that they had no opposition to the findings laid forth in the tentative ruling
     and that the remaining issue concerns when Resame and/or Chicago Title became
25
     aware of the bankruptcy filing. The Court hereby adopts its tentative ruling as its
26
     memorandum of opinion as to the liability of Mahboob Talukder on the complaint. The
27
     issue of whether that can be enforced under 11 USC §523(a)(3)(B) cannot be
28




                                                   -2-
     Case 1:20-ap-01069-GM         Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14          Desc
                                    Main Document Page 3 of 14



1    determined at this time. Chicago Title will need to prosecute this through a further
2    motion for summary judgment or an evidentiary hearing.
3
4                            The Tentative Ruling and Findings of the Court
5           Plaintiff’s proposed facts are set out in plain type. Opposition is noted in
6    this typeface. Rulings are in italics.

7           The real property in question is located at 7059 Alcove Ave., North Hollywood.

8    CA. (“the Property”).

9    April 2, 2002 – Penny Martin-Dougherty (Dougherty), the owner of the Property,

10   obtained a trust deed (DOT #1) in the principal amount of $31,500 in favor of American

11   Mutual Mortgage. Undisputed

12
13   December 1, 2002 - Dougherty obtained another trust deed (DOT #2) in the principal

14   amount of $7,500 in favor of American Mutual Mortgage Profit Sharing Plan Scott K.L.

15   Saks, Trustee. Undisputed

16
17   April 15, 2003 – due to Dougherty’s default on DOT #2, that lender recorded its notice of

18   default (NOD #1). Undisputed

19
20   April 28, 2003 - Mahboob Talukder (aka David Talukder) (hereafter “Talukder” or

21   “Debtor”) came to the Property unsolicited and advised Dougherty that they “routinely”

22   helped homeowners to avoid foreclosure of their property with a reverse mortgage.

23   Nothing supports that Talukder ever appeared at the property.

24   Overruled: Dougherty’s declaration is competent evidence and no contrary evidence
     has been submitted to raise a triable issue of fact.
25
26
     Talukder visited Dougherty at the Property a few times and represented that “they”
27
     worked for a company named GIT, Inc. It was further represented that “they” were
28




                                                  -3-
     Case 1:20-ap-01069-GM            Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14                 Desc
                                       Main Document Page 4 of 14



1    experts in securing reverse mortgages for homeowners who had substantial equity in
2    their homes.1 Disputed. No support except for Dougherty’s declaration.
3    Overruled: Dougherty’s declaration is competent evidence and no contrary evidence
4    has been submitted to raise a triable issue of fact.
5
6    Talukder represented that since Dougherty owed only $30,000 on the Property that she

7    could do a reverse mortgage program with him. It was further represented that the

8    default would be paid off on the two Deeds of Trust on the Property and that he would

9    be paid (typo) her the amount of $500 a month for 15 years. Disputed. No support

10   except for Dougherty’s declaration. Overruled: Dougherty’s declaration is

11   competent evidence and no contrary evidence has been submitted to raise a triable

12   issue of fact.

13
14   Talukder also represented to Dougherty that she would remain the title owner of the

15   Property and that after 15 years she could refinance or sell the Property to pay back the

16   reverse mortgage. Disputed. No support except for Dougherty’s

17   declaration. Overruled: Dougherty’s declaration is competent evidence and no

18   contrary evidence has been submitted to raise a triable issue of fact.

19   May 2, 2003 – Talukder, along with a notary named Angela Hernandez, came to the

20   Property to have Dougherty sign the papers for the reverse mortgage. Disputed. No

21   support except for Dougherty’s declaration. Overruled: Dougherty’s

22   declaration is competent evidence and no contrary evidence has been submitted to

23   raise a triable issue of fact.

24
     Dougherty signed the documents where she was told to sign. Talukder represented
25
     that she would be provided copies of the documents that she signed on May 2.
26
27
28   1
      Frank Gonzalez, and John Castaneda are not in the motion for summary judgment, though they are
     mentioned in other filings. However the motion for summary judgment uses the pronoun “they.” This is
     not relevant because all allegations are that Talukder was present and the recipient of the transfer.




                                                       -4-
     Case 1:20-ap-01069-GM        Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14       Desc
                                   Main Document Page 5 of 14



1    Disputed. No support except for Dougherty’s declaration. Overruled:
2    Dougherty’s declaration is competent evidence and no contrary evidence has been
3    submitted to raise a triable issue of fact.
4
5    Talukder promised to provide Dougherty with copies of the documents, but never did
6    provide copies of these documents to her. Disputed. No support except for

7    Dougherty’s declaration. Overruled: Dougherty’s declaration is competent

8    evidence and no contrary evidence has been submitted to raise a triable issue of fact.

9    Dougherty did not observe the notary stamp her journal because she claimed that she

10   [did] not have it with her that evening. Disputed. No support except for

11   Dougherty’s declaration. Overruled: Dougherty’s declaration is competent

12   evidence and no contrary evidence has been submitted to raise a triable issue of fact.

13
14   Dougherty received monthly payments of $500 from Talukder for 6 months, but he

15   never returned any of the calls from her regarding the Property. Disputed that she

16   never received return calls if she made calls. Defendant does not

17   recall calls made more than 10 years ago. Overruled: Dougherty’s declaration

18   is competent evidence and no contrary evidence has been submitted to raise a triable

19   issue of fact. Defendant’s memory of past calls is not relevant to the memory of

20   Dougherty.

21
22   Dougherty never discussed a grant deed with Talukder and she never intended on

23   transferring title of the Property to GIT, Inc. Disputed. No support except for

24   Dougherty’s declaration. Overruled: Dougherty’s declaration is competent
     evidence and no contrary evidence has been submitted to raise a triable issue of fact.
25
     On May 2, 2003, the Grant Deed allegedly signed by Dougherty conveyed the Property
26
     to GIT, Inc. Undisputed.
27
28




                                                   -5-
     Case 1:20-ap-01069-GM      Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14             Desc
                                 Main Document Page 6 of 14



1    Dougherty learned after the visit from Detective Michael Deck, that the Property had
2    been transferred to GIT, Inc. by the deed she signed that was presented to her by the
3    Debtor and had been notarized by Angela Hernandez. Disputed. No support
4    except for Dougherty’s declaration. Overruled: Dougherty’s declaration is
5    competent evidence and no contrary evidence has been submitted to raise a triable
6    issue of fact.

7
8    The representations regarding curing the default on the DOT #1 and DOT #2 made by

9    the Defendant were false in that on July 23 2003, American Mutual Mortgage recorded

10   its Notice of Default (hereafter “NOD #2”) on the Property. Disputed. There is no

11   evidence to show that Talukder made the purported representations.

12   See rulings above as to Dougherty Declaration. The gittelman declaration is

13   objected to. Copies of the American Mutual notices of default are exhibits to the

14   Gittelman declaration. There is no dispute that these are true and correct copies of

15   those documents and the objection is overruled.

16
17   September 17, 2003 - Cristina Talukder (“Cristina” – debtor’s spouse) executed a Deed

18   of Trust in favor of People’s Choice Home Loans, Inc. Undisputed

19
20   October 2, 2003 - GIT conveyed the Property to Cristina. Undisputed. [ It stated that

21   she was a “single woman.”]

22
23   May 10, 2004 - Cristina conveyed the Property to Absara, LLC, as Trustee of the Alcove

24   Trust by executing a Corporate Grant Deed. Undisputed

25
     Absara was a Nevada Limited Liability Company and Talukder was a member of
26
     Absara. Undisputed
27
28




                                                -6-
     Case 1:20-ap-01069-GM       Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14               Desc
                                  Main Document Page 7 of 14



1    May 9, 2005 - Absara conveyed the Property to Carmen Echeverria by executing a
2    Grant Deed. Undisputed
3
4    May 16, 2005 - Echeverria obtained a loan in the principal amount of $344,000 in favor
5    of Resmae Mortgage Corp. (“Insured”), which is secured by a deed of trust on the
6    Property. Undisputed

7
8    In connection with this loan transaction. Chicago Title issued an ATLA Loan Policy of

9    Title Insurance to Resmae on the Property. Undisputed

10
11   June 9, 2006 - Dougherty filed suit in LASC against Debtor and included Resmae (the

12   insured) and other defendants. BC 353648. (“the Lawsuit”) This included sixteen

13   causes of action, including fraud, breach of contract and undue influence. Undisputed

14
15   June 15, 2007 – a felony complaint was filed against Talukder with respect to his acts

16   surrounding the unlawful acquisition of the Property from Dougherty, case. BA 323835

17   in Los Angeles Superior Court. Undisputed that the complaint was filed.

18
19   September 26, 2007 – Dougherty filed a motion for summary judgment in the Lawsuit

20   against Talukder. The motion was accompanied by her declaration in support of the

21   motion as well as declarations of Robert Smith, Jr.; Carmen Echevarria, and John

22   Casteneda. This was the result of a default judgment and talukdar

23   never examined Dougherty. Overruled: There is no showing that this was a default

24   judgment. The superior court docket provided in the Ragland declaration demonstrates
     that Debtor participated in the superior court action in that he filed an answer to the
25
     complaint on September 25, 2006 and an opposition to a motion to compel on April 12,
26
     2007. The format of the superior court docket does not allow this court to ascertain
27
     whether he was later declared in default, but if he was it was due to his own actions or
28




                                                 -7-
     Case 1:20-ap-01069-GM       Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14             Desc
                                  Main Document Page 8 of 14



1    inactions. Because this was a judgment on a motion for summary judgment (and
2    apparently also on a motion for judgment on the pleadings), it had to be supported by
3    admissible evidence to show that there was no reasonably disputed facts.
4
5    March 21. 2008 – David and Cristina Talukder filed a chapter 7 bankruptcy case.
6    Undisputed

7
8    April 1, 2008 and May 9, 2008 – Talukder amended his bankruptcy schedules.

9    Undisputed

10
11   April 2008 onward – the superior court case continues to have filings and although the

12   parties were aware of the bankruptcy petition, there is no notice of bankruptcy on the

13   superior court docket. [Ragland declaration in support of reply (adv. dkt 19) and the

14   Court review of the superior court docket from March 21, 2008.]

15
16   April 10, 2008– On January 26, 2007, Talukder and his wife had executed a note and

17   deed of trust on a different property for $903,000 to Bear Stearns which was later

18   assigned to Mortgage Electronic Registration Systems, Inc. (“MERS”) as nominee, who

19   filed a motion for relief from the automatic stay (bankruptcy dkt. 13).

20
21   May 2, 2008 – On February 28, 2006, Talukder and his wife had executed a note and

22   trust deed on a different property to Classic Home Lending for $91,350. (opp. RJN #2),

23   which was later assigned to MERS as nominee, who filed a motion for relief from the

24   automatic stay (bankruptcy dkt. 18).

25
     May 12, 2008 – hearing held in superior court and amended judgment filed [Ragland
26
     declaration in support of reply (adv. dkt 19)]
27
28




                                                  -8-
     Case 1:20-ap-01069-GM      Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14        Desc
                                 Main Document Page 9 of 14



1    June 17, 2008 – Dougherty filed a non-dischargeability complaint against Debtor (adv. #
2    1-08-ap-01385GM). Undisputed
3
4    July 1, 2008 – Talukder bankruptcy discharge
5
6    August 14, 2008 – EMC filed a motion in the superior court to set aside the amended

7    judgment. This is opposed and argued, but on 10/8/08 the court sets aside the

8    amended judgment. [Ragland declaration in support of reply (adv. dkt 19)] There are no

9    filings in this court as to the grounds to set aside the amended judgment.

10
     November 12, 2008 – second amended summary judgment in superior court for
11
     $176,461.26 in favor of EMC Mortgage and La Salle Bank. Cancelled trust deed in favor
12
     of Resmae Mortgage and all grant deeds. Not specifically on fraud, but several causes
13
     of action included. (RJN #14)
14
15
16   November 19, 2008 - Talukder pled guilty to some of the charges in the felony

17   complaint. Undisputed Convicted on Count 2 as to Dougherty for failure to provide

18   Equity Purchase Contract to Dougherty. (RJN #16, 17)

19
20   August 26, 2009 - Dougherty obtained a non-dischargeable judgment against Debtor.

21   Undisputed

22
23   April 25, 2012 – MERS, as the nominee for Resmae Mortgage Company, assigned the

24   Deed of Trust to LaSalle Bank. Undisputed

25
26   November 15, 2013 - The court in the criminal case issued an Order of Restitution for

27   $175,835.02 in favor of Dougherty against Talukder. Undisputed

28




                                                -9-
     Case 1:20-ap-01069-GM       Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14             Desc
                                 Main Document Page 10 of 14



1    July 23, 2015 –Chicago Title paid $344,000 to Select Portfolio Servicing in satisfaction
2    of the claim made on the title insurance policy that it had issued to Resmae.
3    Objection to declaration of Gittelman. Overruled. Ex. 20 to the Gittelman
4    declaration is a copy of the check and the declaration meets the business records
5    exception to the hearsay rule.
6
7    Chicago Title has incurred $40,498 in attorney’s fees for the defense of the Action filed

8    by Dougherty. Objection to declaration of Gittelman. Overruled. Ex. 21 to

9    the Gittelman declaration is a copy of the supporting documents and the declaration

10   meets the business records exception to the hearsay rule.

11
12   Chicago is entitled to judgment against Talukder in the amount of $344,000 plus

13   attorney fees of $40,498.00 plus interest at the legal rate of 10% per annum from July

14   23, 2015 and court costs. Disputed. The dischargeability action is time-

15   barred. Discussed below.

16
17         The parties complied with the order to provide information about notice of the

18   bankruptcy as follows:

19         Lawrence Gittelman, Recoupment Counsel for Fidelity National Title Group,

20   submitted his declaration as custodian of records of the books, records, and files of

21   Chicago Title Insurance Company. He states that these were made at or about the time

22   of the events recorded and maintained in the ordinary course of Chicago Title’s

23   business at or near the time of the acts, conditions, and events to which they relate.

24   They were prepared in the ordinary course of business of Chicago Title by a person with
     actual knowledge of the event being recorded and who had a business duty to
25
     accurately record the event.
26
           He has reviewed these business records to locate documents or communications
27
     that would show any notification from Resmae (its insured) that would indicate
28




                                                -10-
     Case 1:20-ap-01069-GM        Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14           Desc
                                  Main Document Page 11 of 14



1    Resmae’s knowledge of the filing of the petition in March 2008. There were none. The
2    records indicate that counsel was retained to represent Resmae after service of
3    Dougherty’s verified complaint in LASC cse BC 353648, which was filed on June 9,
4    2006. That case was still open in the LASC in 2008 when the bankruptcy was filed.
5    Resmae’s records do not indicate that there was any communication received as to the
6    bankruptcy filing from MERS in 2008. Had there been one, the LASC action would

7    have been stayed until action was brought in the bankruptcy court.

8           Chicago Title has no relationship with MERS with respect to this policy, which

9    was issued to Resmae.

10          The Chicago Title records show no knowledge of the summary judgment granted

11   in the Dougherty action until Resmae provided a copy. That summary judgment

12   vacated the deed of trust of Resmae and resulted in Chicago Title paying Resmae

13   $344,000 in satisfaction of its claim.

14
15          Talukder Objection to Gittelman declaration: there is no declaration of personal

16   knowledge. However there is no objection to the exhibits. MERS received timely notice

17   and Chicago Title acquired its claim from MERS. Since a default judgment was already

18   rendered in favor of Resmae, which Chicago Title insured. Chicago Title is precluded

19   from proceeding since it would be a double recovery.

20          Not only does Gittelman not have personal knowledge, the lack of documents

21   that are 13 years old does no render his testimony credible.

22          This is discussed below.

23
24          Plaintiff objection to the Debtor’s Request for Judicial Notice in opposition to the
     motion for summary judgment – overruled. These documents are relevant to MERS
25
     having timely notice to participate in the bankruptcy.
26
27
28




                                                 -11-
     Case 1:20-ap-01069-GM        Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14             Desc
                                  Main Document Page 12 of 14



1                                              Analysis
2           The facts are really not in dispute. The critical issue here is whether this
3    complaint is time-barred and therefore cannot proceed under 11 USC sec.
4    523(a)(3)(B).
5           11 USC §523(a)(3)(B) specifically deals with this type of situation. That section
6    requires that the debt is not listed or scheduled in the bankruptcy documents with the

7    name of the creditor (if that name is known to the debtor) in time for the creditor to

8    timely file a proof of claim and timely file a §523(a)(2), (4) or (6) adversary complaint.

9    This is so unless the creditor had notice or actual knowledge of the case in order to

10   timely file a claim and an adversary proceeding.

11          Most of the evidence and argument by Chicago Title deals when it (Chicago

12   Title) received notice. While this is relevant, it is not dispositive. Chicago Title obtains

13   its rights through its insured (Resmae), which it paid off on the title insurance policy. So

14   the issue is when did Resmae receive actual or constructive notice. The objections to

15   the declarations of Lawrence Gittelman are somewhat well-taken. To the extent that

16   they identify undisputed documents or documents of Chicago Title, he serves as the

17   custodian of records and has met the business records exception to the hearsay rule.

18   But he has not set forth what business records he has from Resmae or any other entity

19   and he does not have the knowledge to meet the business records exception unless he

20   was employed by them or there are other circumstances as to personal knowledge of

21   their record-keeping and record-preparation practices. Thus, while many of the

22   documents can be admitted and are not objected to or are subject to judicial notice, a

23   statement as to the absence of documents is not admissible.

24          Another missing piece is any document or information as to notice that MERS
     may have received as an interest holder in the deed of trust to Resmae or on behalf of
25
     Resmae. The original trust deed was in the name of Resme (RJN ex. 11), but the
26
     assignment of the trust deed from Resmae to LaSalle was done by MERS as nominee
27
     of Resmae (Gittelman declaration ex. 19). There is no information on when MERS
28




                                                  -12-
     Case 1:20-ap-01069-GM        Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14            Desc
                                  Main Document Page 13 of 14



1    obtained the authority as nominee or as the holder of any other power or interest in the
2    Resme deed of trust. It is hard to believe that there is nothing in the Resmae file on
3    this, but there must be a paper trail somewhere. There is no doubt that this was not an
4    oral transaction.
5           However, having said that, it appears to be irrelevant that MERS was listed on
6    the master matrix and would have received notice of the bankruptcy filing. But what

7    notice would it have received that might have alerted it to the Resmae interest in this

8    property? Even if MERS kept records by property address - and there is no showing

9    that it did – there was no evidence that at the time of the filing of the bankruptcy David

10   or Cristina had any interest in the property. The deed of trust had been executed by

11   Carmen E. Echeverria to Resmae Mortgage Corporation with Chicago Title Company

12   as trustee. The Talukders appear nowhere on the Resmae loan – David had never been

13   on title and Cristina was merely a prior owner of the property that had been transferred

14   through various entities to Echeverria.

15          Thus, unless there is some other evidence that Resmae or Chicago Title

16   received actual or constructive notice, Chicago Title qualifies as a proper plaintiff in this

17   §523(a)(3) adversary proceeding. The only other evidence is the status of the state

18   court action. Resmae was a defendant, but it appears that Widdowson never filed a

19   notice of bankruptcy in that case. There is no notice on the docket and the judge

20   proceeded to judgment without relief from the automatic stay. But this still leaves

21   unanswered questions. Clearly Dougherty knew about the bankruptcy since she was

22   named on the petition and received notice of the filing from the clerk’s office. The

23   attorneys involved were also knowledgeable about bankruptcy law. The bankruptcy

24   petition was filed by Andrew E. Smith, a long-time bankruptcy practitioner. He listed the
     superior court case along with the case number. [bankruptcy case dkt. 1]. Dougherty
25
     was represented in the superior court by Gerald Egbase, who appears to be in practice
26
     with Anthony Egbase, an experienced bankruptcy attorney. Notice was given to Ms.
27
     Dougherty c/o Gerald Egbase at 6720 Tampa Ave., Reseda CA 91355, which appears
28




                                                  -13-
     Case 1:20-ap-01069-GM           Doc 31 Filed 02/23/21 Entered 02/23/21 16:07:14       Desc
                                     Main Document Page 14 of 14



1    to be a single family residence and may be where Ms. Dougherty lived at the time.
2    Nonetheless, it is hard to believe that the notice of bankruptcy was ignored by the
3    plaintiff in the state court action and that no notice was given to Resmae, which was a
4    defendant in that case. But these are facts that are still undecided and subject to
5    discovery.
6           Another defense is that this would result in a double recovery – effectively the

7    Debtor would have to pay twice for a single wrongful act. This is not the situation. Here

8    there were two separate wrongful acts by the Debtor: first he took the property from

9    Dougherty through the final transfer from Dougherty to GIT in in May 2003 and later,

10   through the actions of his wife and also on behalf of entities in which he had an interest,

11   he transferred the Property to Echevarria and received the loan proceeds from the

12   Resmae loan. This was in May 2005. Had he defrauded Dougherty and then kept

13   possession of the Property, he would have had to return it to her (with whatever other

14   damages for his wrongful actions). But he monetized the Property to his own benefit

15   and thus was liable to Dougherty for the value of what he took from her but no longer

16   had and also to Chicago Title for the monetary loss that Chicago Title suffered from his

17   action in creating a chain of title that was due to fraudulent behavior.

18          The one action rule has been raised by the Defendant, but does not apply in this

19   case. Chicago/Resmae cannot exhaust their security – there is no security because the

20   trust deed was transferred in the superior court case.

21
22   ###

23
24
           Date: February 23, 2021
25
26
27
28




                                                  -14-
